El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Victoriana Benítez Velázquez se divorció de Epifanio Ortiz en septiembre de 1909. Del registro aparece que ella heredó una finca de sus padres aunque los documentos ele-vados a esta corte no demuestran la fecha. En 14 de mayo, 1911, contrajo matrimonio con Juan Rivera. En 7 de enero, 1927, Victoriana Benítez presentó un acta de edificación de una casa. En el acta el carpintero que construyó la casa comparece y certifica la fabricación de ésta en el año 1907. El registrador se negó a inscribir el acta de edificación fun-dándose en la, teoría de que debía presumirse que toda propiedad adquirida durante el matrimonio pertenecía a la sociedad conyugal, y que tal presunción no había sido des-truida legítimamente por la declaración del carpintero que construyó la casa.
*571 Si bien en el acta se dice qne la casa fué construida en 1907, sin embargo, ella demuestra que la escritura de partición y adjudicación de dicha propiedad fué otorgada en 1913, época en que la recurrente estaba casada con Juan Rivera. El artículo 1319 del Código Civil dispone entre otras cosas, que “los edificios construidos durante el matrimonio en suelo propio de uno de los cónyuges, también pertenecen a la sociedad de gananciales * *
Si bien es posible que la casa fuera realmente construida en 1907, cuando el solar ya pertenecía a la recurrente, sin embargo, el acta demuestra que el título inscribible del te-rreno fué adquirido en 1913. Bajo estas circunstancias no nos sentimos satisfechos de que la recurrente probó clara-mente que la casa no pertenecía a la sociedad de ganancia-les. El registro debe demostrar certeza, y la confusión en las fechas milita contra la recurrente. Además estamos in-clinados a convenir con el registrador en que un acta ex parte de un carpintero y de Victoriana Benitez no es obli-gatoria contra Juan Rivera, el esposo actual de esta última.
En caso de mayores dudas la nota del registrador debe ser confirmada, especialmente ya que la recurrente no hace que la situación sea enteramente clara para esta corte.

Debe confirmarse la nota recurrida.